       Case 4:19-cv-00435-BLW Document 39 Filed 07/23/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  TONY HONG, an individual,
                                              Case No. 4:19-cv-00435-BLW

          Plaintiff,                          MEMORANDUM DECISION
                                              AND ORDER
           v.

  RECREATIONAL EQUIPTMENT,
  INC., a Washington corporation,
  SAMUEL KRIEG, an individual d/b/a
  KRIEG CLIMBING CYCLING,
  KRIEG USA, and DOES 1-10,
  inclusive,

          Defendants.



                                INTRODUCTION

      Before the Court is the Defendants’ Motion to Dismiss. Dkt. 8. The motion

is fully briefed and ripe for decision. Pursuant to Idaho Local Civil Rule 7(d)(1)(b),

the Court determines that oral argument is not necessary on the motion. After

careful consideration, and for the reasons that follow, the Court will deny the

motion.




MEMORANDUM DECISION AND ORDER - 1
        Case 4:19-cv-00435-BLW Document 39 Filed 07/23/20 Page 2 of 10




                                  BACKGROUND

      Tong Hong is an artist. Dkt. 1 at 3. Hong created “Tree Rings,” an

illustration that depicts the inner-tree rings of a tree trunk. Id. Hong describes the

work as “imbued with numerous artistic decisions, including the number and

varying spacing of rings, their particular thickness, their unique curvature, their

shading and myriad other stylistic choices.” Dkt. 12 at 6. In 2009, the work was

registered with the United States Copyright Office. See Dkt. 1-1.

      Samuel Kreig creates specialty climbing bags. Krieg both directly markets

and sells the climbing bags and also sells them to retailers such as REI. Dkt. 1 at 3.

Krieg’s website features approximately 80 climbing bags, 2 of which have a tree-

ring design. Id. at 3-4. Hong alleges Krieg affixed a version of his “Tree Rings” to

these two bags, without his consent or license. Id. at 4. Hong alleges Kreig and REI

entered into an agreement to sell the bags. In doing so, Hong argues REI has

further reproduced, distributed, and created derivative works of Tree Rings by

posting photos of the infringing bags on its website. Id.

      Hong’s complaint alleges defendants have infringed on his copyright in

violation of the United States Copyright Act, 17 U.S.C. §§ 101 et seq., and

removed his copyright management information and falsified copyright

management information in violation of the Digital Millennium Copyright Act

(DMCA), 17 U.S.C. §1202. Dkt. 1 at 4-8. Defendants argue Hong’s claims are not


MEMORANDUM DECISION AND ORDER - 2
        Case 4:19-cv-00435-BLW Document 39 Filed 07/23/20 Page 3 of 10




plausible and should be dismissed pursuant to Federal Rule of Civil Procedure

12(b)(6). The Court will analyze the merits of Defendants’ motion below.

                                LEGAL STANDARD
       Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain

statement of the claim showing that the pleader is entitled to relief,” in order to

“give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While a

complaint attacked by a Rule 12(b)(6) motion to dismiss “does not need detailed

factual allegations,” it must set forth “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do.” Id. at 555. To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Id. at 570.

A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Id. at 556. The plausibility standard is not akin to a

“probability requirement,” but it asks for more than a sheer possibility that a

defendant has acted unlawfully. Id. Where a complaint pleads facts that are

“merely consistent with” a defendant’s liability, it “stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. at 557.

       The Supreme Court has identified two “working principles” that underlie


MEMORANDUM DECISION AND ORDER - 3
        Case 4:19-cv-00435-BLW Document 39 Filed 07/23/20 Page 4 of 10




Twombly. See Ashcroft v. Iqbal, 556 U.S. 662 (2009). First, the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to

legal conclusions. Id. “Rule 8 marks a notable and generous departure from the

hyper-technical, code-pleading regime of a prior era, but it does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.” Id. at

1950. Second, only a complaint that states a plausible claim for relief survives a

motion to dismiss. Id. “Determining whether a complaint states a plausible claim

for relief will . . . be a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id.

                                      ANALYSIS

      A.     Plaintiff has stated plausible claims of copyright infringement.
      To state a claim for copyright infringement, a plaintiff must plausibly allege:

“(1) ownership of a valid copyright, and (2) copying of constituent elements of the

work that are original.” Feist Publications, Inc. v. Rural Tel. Serv. Co., 499 U.S.

340, 361 (1991). The second element of a claim for copyright infringement

requires the proof of two factual elements: “copying” and “unlawful

appropriation.” Rentmeester v. Nike, Inc., 883 F.3d 1111, 1117 (9th Cir. 2018).

      First, Hong’s allegations establish that he owns the allegedly infringed work.

The complaint alleges that “Hong created ‘Tree Rings,’ an illustration depicting

fanciful inner-tree rings of a tree trunk.” Dkt. 1 at 3. The complaint further states,


MEMORANDUM DECISION AND ORDER - 4
       Case 4:19-cv-00435-BLW Document 39 Filed 07/23/20 Page 5 of 10




“Plaintiff is the rightsholder to the copyrights to ‘Tree Rings,’ which consists of

wholly original material that constitutes copyrightable subject matter under the

laws of the United States.” Id. at 4. See also Dkt. 1-1.

      Second, Hong’s allegations plausibly allege that Defendants copied his

original Tree Rings work. Here, Hong has plausibly alleged the Defendants copied

his work in the design of the chalk bags. The complaint alleges, “[a]t least two

different editions of the bags sold by Krieg have affixed a version of ‘Tree Rings’

as the featured designed . . . without consent or license.” Dkt. 1 at 3. The complaint

further describes the bags at issue as featuring a “reproduction of ‘Tree Rings’ on

the entire outer canvas of the bag” and “a reproduction of ‘Tree Rings’ filling in

the silhouette of a bigfoot-like created repeated on the entire outer canvas of the

bag.” Id. at 4. Alleging that Krieg “reproduced” and “affixed” a version of the

work sufficiently alleges that the Defendants copied Hong’s work.

      Further, Hong has plausibly alleged substantial similarities between the two

works. The Defendants argue that, because tree rings are naturally occurring, Hong

has failed to allege how the Defendants’ designs are substantially similar to any

protected elements of the work. Dkt. 8 at 3. However, Hong does not allege that

Krieg sold bags bearing a tree ring pattern, but rather that Krieg reproduced his

work directly onto the bags. See Dkt. 1 at 4.




MEMORANDUM DECISION AND ORDER - 5
       Case 4:19-cv-00435-BLW Document 39 Filed 07/23/20 Page 6 of 10




      Accordingly, the Court finds Hong has alleged a plausible claim for direct

copyright infringement and will deny Defendants’ motion to dismiss the claim.

      B.     Removal of Copyright Management Information
      Hong also alleges Defendants removed “copyright management

information” in violation of the DMCA, 17 U.S.C. § 1202(b)(1). Specifically,

Hong alleges Defendants removed his name and other indicia of his ownership

from the Tree Rings work. Dkt. 1 at 6–7.

      “Copyright law restricts the removal or alteration of copyright management

information (“CMI”) — information such as the title, the author, the copyright

owner, the terms and conditions for use of the work, and other identifying

information set forth in a copyright notice or conveyed in connection with the

work.” 17 U.S.C. § 1202(b)–(c); see also Stevens v. Corelogic, Inc., 899 F.3d 666,

673 (9th Cir. 2018), cert. denied, 139 S. Ct. 1222, 203 L. Ed. 2d 208 (2019).

      To prove a Section 1202(b) claim, a plaintiff must affirmatively show that

the infringing defendant knew the prohibited act would “induce, enable, facilitate,

or conceal” infringement. Stevens, 899 F.3d at 673. “[T]he mental state

requirement in Section 1202(b)” has “a more specific application than the universal

possibility of encouraging infringement; specific allegations as to how identifiable

infringements ‘will’ be affected are necessary.” Id. at 674. At the pleading stage, a

plaintiff “must plead facts plausibly showing that the alleged infringer had this


MEMORANDUM DECISION AND ORDER - 6
       Case 4:19-cv-00435-BLW Document 39 Filed 07/23/20 Page 7 of 10




required mental state.” Free Speech Sys., LLC v. Menzel, 390 F. Supp. 3d 1162,

1175 (N.D. Cal. 2019).

      Here, Hong alleges the Defendants removed CMI when creating and selling

the chalk bags. Put another way, Hong asserts that the Defendants included the

design on the bags, but excluded the title and Hong’s authorship and ownership

credits. Dkt. 1 at 7. In the complaint, Hong asserts Defendants knowingly mislead

people as to the author and owner of the Tree Rings, and therefore attempted to

cover up their own infringement. Id. Hong supports these allegations by providing

screenshots of Defendants’ webpages where the allegedly infringing products were

offered for sale. See Dkts. 1-1 and 1-2.

      At the pleading stage, the Court finds these factual allegations plausibly

show that Defendants removed Hong’s CMI with the requisite mental state – the

intent to conceal the infringement and to profit from the concealment. See

Imageline, Inc. v. CafePress, Inc., 2011 WL 1322525 (C.D. Cal. Apr. 6, 2011); see

also Robbins v. Oakley, Inc., 2018 WL 5861416 (C.D. Cal. Sept. 27, 2018). As

such, the Court will deny Defendants’ motion to dismiss Hong’s removal of

copyright management information-based claim.

      C.     Falsification of Copyright Management Information
      Finally, Hong asserts Defendants violated the DMCA by falsifying CMI and

making it appear that they are the true owners of “Tree Rings.”


MEMORANDUM DECISION AND ORDER - 7
       Case 4:19-cv-00435-BLW Document 39 Filed 07/23/20 Page 8 of 10




      Section 1202(a) provides that, “[n]o person shall knowingly and with the

intent to induce, enable, facilitate, or conceal infringement – (1) provide copyright

management information that is false, or (2) distribute or import for distribution

copyright management information that is false.” 17 U.S.C. § 1202(a).

      As stated above, Hong alleges there are two chalk bags which carry

unlicensed and unlawful reproductions of his Tree Rings work. The title of the first

bag is “Krieg Tree Rings Green Chalk Bag,” and the title of the second bag is

“Krieg Special K Chalk Bag – Bigfoot.” Dkt. 1 at 4. Defendants argue that, the

titles of the bags cannot be CMI because they refer to chalk bags which are

functional utilitarian items that cannot be protected by copyright. Dkt. 8 at 3–4.

However, Defendants’ argument ignores settled law. The Supreme Court of the

United States has held that “a feature incorporated into the design of a useful

article is eligible for copyright protection” when the feature “(1) can be perceived

as a two-or three-dimensional work of art separate from the useful article and (2)

would qualify as a protectable pictorial, graphic, or sculptural work—either on its

own or fixed in some other tangible medium of expression—if it were imagined

separately from the useful article into which it is incorporated.” Star Athletica,

L.L.C. v. Varsity Brands, Inc., 137 S. Ct. 1002, 1007, 197 L. Ed. 2d 354 (2017).

There is no dispute that Hong holds a copyright to the two-dimensional work of art




MEMORANDUM DECISION AND ORDER - 8
       Case 4:19-cv-00435-BLW Document 39 Filed 07/23/20 Page 9 of 10




that is readily described as a pictorial or graphic work. Thus, the Court need not

strain to imagine it separately from the chalk bags into which it was incorporated—

it already exists as a two-dimensional work.

      Defendants’ argument also glosses over an important fact: the brand name

“Krieg” is included within the name of each of the allegedly infringing bags. On

the website pages reproduced for the Court’s review, the name of each bag appears

directly to the side of the image of the applicable bag. As discussed fully above,

Hong alleges his work is depicted on each bag. Also included on each bag is a

Krieg logo tag. Thus, taking the allegations as true, the Krieg logo appears both on

the bag next to the Tree Rings work and on each website next to a bag photo

depicting the Tree Rings work. For these reasons, the Court finds Hong has stated

a plausible claim under Section 1202(a) of the DMCA and will deny Defendants’

motion to dismiss the claim.

                                  CONCLUSION
      The Court will deny Defendants’ motion to dismiss because it finds Plaintiff

has stated a plausible claim for direct infringement of the Copyright Act, as well as

plausible claims under Sections 1202(a) and (b) of the Digital Millennium

Copyright Act.

                                      ORDER

      IT IS ORDERED that:


MEMORANDUM DECISION AND ORDER - 9
      Case 4:19-cv-00435-BLW Document 39 Filed 07/23/20 Page 10 of 10




           1. Defendants’ Motion to Dismiss (Dkt. 8) is DENIED.



                                        DATED: July 23, 2020


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 10
